Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 1 of 38 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

                                                    CASE NO.:
MICHELIN D. MCKEE, as Personal
Representative of the Estate of
SALAYTHIS MELVIN the Deceased,
     Plaintiff,

Vs.

DEPUTY JAMES MONTIEL, in his individual
Capacity and as an agent of ORANGE COUNTY
SHERIFFS OFFICE; DEPUTY MARCUS BULLOCK,
in his individual Capacity and as an agent of the ORANGE COUNTY
SHERIFFS OFFICE; DEPUTY ERIC R. WHEELER
in his individual Capacity and as an agent of the ORANGE COUNTY
SHERIFFS OFFICE; DEPUTY JOHN DOE I,
in his individual Capacity and as an agent of the ORANGE COUNTY
SHERIFFS OFFICE; DEPUTY JOHN DOE II,
in his individual Capacity and as an agent of the ORANGE COUNTY
SHERIFFS OFFICE and JOHN W. MINA, in his
official capacity as ORANGE COUNTY SHERIFF,
       Defendants.
__________________________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, the Plaintiff, MICHELIN D. MCKEE, as Personal

Representative of the Estate of SALAYTHIS MELVIN (hereinafter referred to as

“Plaintiff”), by and through his undersigned counsel and sues Defendants,’

DEPUTY JAMES MONTIEL, in his individual capacity and as an agent of the

Orange County Sheriffs Office, (herein after referred to as “Defendant MONTIEL”);

DEPUTY MARCUS BULLOCK, in his individual Capacity and as an agent of the
                                   Page 1 of 38
 Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 2 of 38 PageID 2




ORANGE COUNTY SHERIFFS OFFICE(herein after referred to as “Defendant

BULLOCK”); DEPUTY ERIC R. WHEELER in his individual Capacity and as an

agent of the ORANGE COUNTY SHERIFFS OFFICE(herein after referred to as

“Defendant WHEELER”); DEPUTY JOHN DOE I, in his individual Capacity and

as an agent of the ORANGE COUNTY SHERIFFS OFFICE(herein after referred to

as “Defendant DOE I”); DEPUTY JOHN DOE II, in his individual Capacity and as

an agent of the ORANGE COUNTY SHERIFFS OFFICE (herein after referred to

as “Defendant DOE II”) and JOHN W. MINA, in his official capacity as ORANGE

COUNTY SHERIFF and herein requests judgment of this court declaring

unconstitutional and unlawful certain actions of the defendants, which resulted in

Plaintiff being deprived of his constitutional rights guaranteed by the Fourth and

Fourteenth Amendments of the United States Constitution as well as other civil

rights guaranteed to the deceased under federal law, and seeks damages from

Defendant as compensation for the deprivation of the deceased constitutional rights

and other rights guaranteed under federal law, for an award of attorney’s fees and

authorized by law, all reasonable costs of this action, and for any other further relief

that this Court deems just and proper.

                          JURISDICTION AND VENUE

   1.     This Court has jurisdiction over the subject matter of this action pursuant

          to 28 U.S.C. §§1331, 1332, 1343, and 1367, and venue is properly set in


                                      Page 2 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 3 of 38 PageID 3




       the United States District Court for the Middle District of Florida pursuant

       to 28 U.S.C. §1391.

 2.    The causes of action alleged herein arise from factual allegations occurring

       in this judicial district.

 3.    All condition precedent to the filing of this actions have occurred, accrued,

       or have been waived as a matter of law.

 4.    On information and belief, it is alleged that the named Defendants resides

       in this judicial district within Orange County Florida.

                          NATURE OF THE ACTION

 5.    On August 7, 2020, 22-year-old Salaythis Melvin was a patron of the

       Florida Mall and Dicks Sporting Goods when he was shot in the back and

       killed without justification by Defendant James Montiel an Orange County

       Sheriff Deputy who was not in Uniform and also traveling in an

       undercover vehicle.

 6.    Salaythis Melvin was an African American male. He had done nothing to

       justify being shot in the back by Deputy James Montiel. He had done

       nothing to justify being seized by Deputy James Montiel. James Montiel

       unjustifiably shot and killed Salaythis Melvin.

 7.    Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate

       of SALAYTHIS MELVIN brings this action pursuant to 42 U.S.C. § 1983


                                    Page 3 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 4 of 38 PageID 4




       to redress the deprivation under color of state law of the rights of her son,

       as secured by the United States Constitution and the common law of the

       State of Florida.

                                  PARTIES

 8.    Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate

       of SALAYTHIS MELVIN is presently a resident of Orange County,

       Florida and at all material times herein was a resident of said county.

 9.    The deceased SALAYTHIS MELVIN at all material times herein was a

       resident of said county.

 10.   Defendant, DEPUTY JAMES MONTIEL, is a police officer who is

       employed by the Orange County Sheriff’s Office and is over the age of

       eighteen (18) and on information and belief is a resident in or is employed

       in Orange County, Florida and is being sued in his individual capacity and

       as an agent of the Orange County Sheriff’s Office.

 11.   Defendant, DEPUTY MARCUS BULLOCK, is a police officer who is

       employed by the Orange County Sheriff’s Office and is over the age of

       eighteen (18) and on information and belief is a resident in or is employed

       in Orange County, Florida and is being sued in his individual capacity and

       as an agent of the Orange County Sheriff’s Office.



                                   Page 4 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 5 of 38 PageID 5




 12.   Defendant, DEPUTY ERIC WHEELER, is a police officer who is

       employed by the Orange County Sheriff’s Office and is over the age of

       eighteen (18) and on information and belief is a resident in or is employed

       in Orange County, Florida and is being sued in his individual capacity and

       as an agent of the Orange County Sheriff’s Office.

 13.   Defendant, DEPUTY JOHN DOE I, is a police officer who is employed

       by the Orange County Sheriff’s Office and is over the age of eighteen (18)

       and on information and belief is a resident in or is employed in Orange

       County, Florida and is being sued in his individual capacity and as an agent

       of the Orange County Sheriff’s Office

 14.   Defendant, DEPUTY JOHN DOE II, is a police officer who is employed

       by the Orange County Sheriff’s Office and is over the age of eighteen (18)

       and on information and belief is a resident in or is employed in Orange

       County, Florida and is being sued in his individual capacity and as an agent

       of the Orange County Sheriff’s Office.

                       GENERAL ALLEGATIONS

 15.   On August 7, 2020, Deputies JAMES MONTIEL was part of the Orange

       County Sheriff Warrant Unit that was serving an arrest warrant on

       Vanshawn Sands in Orange County Florida.




                                  Page 5 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 6 of 38 PageID 6




 16.   On August 7, 2020, between at approximately 12pm and 1pm Deputies

       JAMES MONTIEL along with several other members of the Orange

       County Sheriff Office Warrant Unit converged at the Florida Mall near the

       Dicks Sporting Goods attempting to execute an arrest warrant on

       Vanshawn Sands in undercover cars at a high rate of speed. The cars did

       not have any identifiable marks that would indicate they were law

       enforcement vehicles. In fact the cars were being used as surveillance

       vehicles to watch Mr. Sands all morning and he had not notice all morning

       that there was law enforcement officers in the vehicles or that the vehicles

       belonged to law enforcement officers.

 17.   The Officers had been following Mr. Sands all morning and had several

       opportunities to apprehend Mr. Sands safely and without the endangering

       the lives of others such as Salaythis Melvin but chose not to do so.

 18.   The officers intentionally waited until Mr. Sands had other individuals

       with him which included Mr. Melvin, another male, and a female.

       Although Mr. Sands could have been apprehended without putting anyone

       in harms way. Deputy James Montiel, Marcus Bullock, Eric Wheeler,

       John Doe I, and John Doe II conspired and came up with a plan to wait

       until other individuals were with Mr. Sands so they could violate those




                                  Page 6 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 7 of 38 PageID 7




       individual rights by unlawfully seizing those individuals while arresting

       Mr. Sands in an attempt to gather intel.

 19.   This conspiracy also lead to the unlawful seizure of Vanshawn Sands

       girlfriend who did not have a warrant for her arrest and Salaythis Melvin

       who also did not have a warrant for his arrest and was shot in the back and

       killed as a result of the unlawful seizure which is supported and is a policy

       of the Orange County Sheriff’s Office.

 20.   Mr. Sands had come voluntarily to the police station and spoken to law

       enforcement regarding the case that was the subject of the warrant.

 21.   The warrant that was executed on Mr. Sands on August 7, 2020, was for a

       charge of a possession of a firearm by a convicted felon.

       a. Mr. Sands possessed and used that firearm to defend himself when he

          was a victim of a drive by shooting in which the police cleared him of

          the shooting because they concluded that Mr. Sands use of the gun was

          in self-defense.

       b. The case that resulted from the warrant that was served on Vanshawn

          Sands that cost Salaythis Melvin his life on August 7, 2020, was

          dropped against Vanshawn Sands on June 14, 2021.

 22.   On August 7, 2020, while Melvin, Sands, and two other individuals were

       exiting the Dicks Sporting Goods and walking towards the vehicle they


                                   Page 7 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 8 of 38 PageID 8




       had arrived in members of the Orange County Sheriffs Office converged

       on them in several undercover cars without any identifiable, lights, sirens,

       or law enforcement insignia.

 23.   They converged Melvin, Sands, and the two other individuals in the

       parking lot at a high rate of speed and all of the vehicles had dark window

       tints.

 24.   Because Mr. Sands had recently been the victim of a drive by shooting,

       Mr. Sands, Mr. Melvin, and the other individuals in the group immediately

       took off running for their lives thinking they were about to be attacked and

       shot at as retaliation for what happen with Mr. Sands.

 25.   Mr. Melvin, Mr. Sands, and the other individuals had no idea the occupants

       in the vehicles converging on them were law enforcement officers.

 26.   Mr. Melvin never saw anyone exit the vehicle prior to being shot in the

       back.

 27.   Mr. Melvin took off running and ran past Dicks Sporting Goods and as he

       past Dicks Sporting Goods he was nearly hit by a truck that was speeding

       towards him that caused him to change his path towards the parking lot.

 28.   Mr. Melvin was never running towards Deputy James Montiel and never

       saw James Montiel.




                                   Page 8 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 9 of 38 PageID 9




 29.   By the time any of the officers exited their vehicles they were

       approximately 75 to 100 yards behind Mr. Melvin.

 30.   Mr. Melvin did not see any of the officers exit their under-cover vehicle.

 31.   James Montiel exited his vehicle and Mr. Melvin was at least 75 yards in

       front of him and Mr. Melvin never saw James Montiel until after James

       Montiel shot him in the back.

 32.   James Montiel did not identify himself as a law enforcement officer.

 33.   James Montiel exited his vehicle kneeled down and shot Mr. Melvin in the

       back for no reason.

 34.   At the time James Montiel shot Salaythis Melvin he did not have a warrant

       for his arrest, no uniform, and did not identify himself as a law enforcement

       officer.

 35.   Salaythis Melvin was not the target of their investigation.

 36.   Vanshawn Sands was the target of their investigation and the person they

       had a warrant to arrest, and he was already in custody when Montiel shot

       Melvin.

 37.   At the time James Montiel shot Salaythis Melvin he did not know who

       Salaythis Melvin was other than the fact that he was a black man that had

       not committed any crimes and was running in fear for his life.




                                   Page 9 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 10 of 38 PageID 10




   38.   At the time James Montiel shot Salaythis Melvin he did not know whether

         Salaythis Melvin was a licensed gun owner.

   39.   At the time James Montiel shot Salaythis Melvin he did not see a firearm

         in Salaythis Melvin possession.

   40.   Prior to shooting Salaythis Melvin Deputy James Montiel was unaware

         that Salaythis Melvin had broken any laws.

   41.   At the time James Montiel shot Salaythis Melvin he was unaware that

         Salaythis Melvin had broken any laws.

   42.   James Montiel unlawfully detained Salaythis Melvin when he shot

         Salaythis Melvin.

   43.   James Montiel did not render any aid to help Salaythis Melvin after he shot

         him.

   44.   The other Deputies present, Marcus Bullock, Eric Wheeler, John Doe I,

         and John Doe II, did not render any aid for nearly a minute and a half after

         Salaythis Melvin was shot and clearly in distress and was not a threat.

   45.   Instead of rendering aid James Montiel, Marcus Bullock, Eric Wheeler,

         John Doe I, and John Doe II, threatened to shoot Salaythis Melvin again

         while he was on the ground fighting for his life and clearly not a threat

         causing even further delay in calling an ambulance to save Salaythis

         Melvin life.


                                    Page 10 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 11 of 38 PageID 11




   46.   Marcus Bullock, Eric Wheeler, John Doe I, and John Doe II did not stop

         James Montiel from using deadly force on Salaythis Melvin who was not

         a suspect in any crime and did not have a warrant for his arrest and was

         running away in fear of possibly being shot and killed by the occupants of

         the cars with dark tinted windows speeding through the parking lot at a

         high rate of speed and converging on them and one of the cars nearly

         running him over.

   47.   Marcus Bullock, Eric Wheeler, John Doe I, and John Doe II had a duty

         intervene and stop James Montiel from shooting Salaythis Melvin who was

         not posing a threat to any of the officers and was just fleeing from the

         officers because he did not know they were officers.

   48.   Marcus Bullock, Eric Wheeler, John Doe I, and John Doe II did not do

         anything to stop Deputy James Montiel from shooting Salaythis Melvin in

         the back even though Salaythis Melvin did not pose a threat to him or

         anyone else.

   49.   Salaythis Melvins family was not notified that Salaythis was shot until

         between 9pm and 10pm that night. Approximately 9 to 10 hours after he

         was shot and already died.

   50.   Before Salaythis family and specifically his mother was notified that

         Salaythis had been shot and killed nearly 9 to 10 hours later. Deputy


                                      Page 11 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 12 of 38 PageID 12




         Marcus Bullock drafted an arrest affidavit and filed it placing Salaythis

         Melvin under arrest for the offense of Aggravated Assault on a Law

         Enforcement Officer (with a firearm)

   51.   Orange County Sheriff John Mina Fosters a Culture of Recklessness by

         adopting a policy in which his officers execute warrants in undercover

         vehicles and without unforms that allows his officers to be mistaken for

         criminals.

   52.   This creates a very dangerous situation for the alleged suspect, the officers,

         and the community and can lead to innocent people losing their lives like

         Mr. Melvin.

   53.   Along with this policy Orange County Sheriff Office has a policy in which

         the officers executing warrants and or surveilling suspects are not all

         outfitted with cameras and have a pattern of using excessive force and

         killing young black men while executing arrest warrants or apprehending

         suspects.

         a. On January 5, 2010, members of the Orange County Sheriff’s Office

            while surveilling Torey Breedlove who was 27 years old at the time had

            an opportunity to apprehend Mr. Breedlove without the use of deadly

            force but instead chose to use deadly force to apprehend Mr. Breedlove

            who did not pose a threat to the Officers and who was also unarmed.


                                     Page 12 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 13 of 38 PageID 13




              i. Mr. Breedlove was unarmed when he was shot at 130 times by

                 members of the Orange County Sheriff’s Office and hit at least

                 20 times.

              ii. Conveniently there was no body camera footage of the shooting

                 and the footage from the complex where the shooting took place

                 was not preserved.

        b. On February 28, 2017, some of the same Officers of the Orange County

           Sheriffs that took the life of Mr. Breedlove were involved in taking the

           life of another young man while executing an arrest warrant.

              i. Christopher Redding while unarmed was shot twice in the back

                 of the head while officers from the Orange County Sheriff’s

                 Office were executing an arrest warrant.       At the time Mr.

                 Redding was shot twice n the back of the head he was unarmed

                 and had been detained by two officers who were standing on both

                 of his arms while was laying on his belly and he had already been

                 shot seven times. However, an Orange County Sheriff Deputy

                 still shot him in the back of the head twice immediately ending

                 his life.

              ii. None of the deputies in the Redding case that were executing the

                 warrant had on a body camera.


                                  Page 13 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 14 of 38 PageID 14




   54.   Only one officer out of about six or seven officers that were present on

         August 7, 2020, when Salaythis Melvin was killed had any footage on their

         camera that showed Salaythis Melvin being shot by Montiel and it is not

         the best angle and only captures part of what occurred.

   55.   The Officer that placed Vanshawn Sands under arrest was actually facing

         the shooting when it occurred but for some reason the only available

         footage from his body camera is after the shooting has already occurred.

   56.   The John Mina in his official Capacity as Orange County Sheriff did not

         release any body camera footage until 11 days after the shooting occurred.

   57.   James Montiel allegedly was not assigned with a body camera and the

         other officer’s camera for some reason did not capture the shooting.

   58.   The footage from the mall surveillance camera for some reason is not

         visible and the camera that was directly in view of the shooting allegedly

         was not functioning.

   59.   The day before Deputy James Montiel shot and killed Salaythis Melvin a

         hearing was set by his ex-wife for a Motion for Contempt/Enforcement of

         Final Judgment for failing to comply with marital settlement agreement

         pertaining to spousal support for the wife.




                                    Page 14 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 15 of 38 PageID 15




   60.   Deputy James Montiel was embroiled in a financial dispute with his former

         wife at the time that he shot Salaythis Melvin in the back. This dispute

         was being litigated in court at the time of the shooting.

   61.   As a direct result of the policies, procedures and customs of the Orange

         County Sheriff's Office, James Montiel was killed and it can be reasonably

         said that the failure to adequately train, supervise, reprimand, or investigate

         the use of excessive force by the Orange County Sheriff's Office upon its

         citizens was the moving force behind the death of Salaythis Melvin.

   62.   Salaythis Melvin used deadly force without the requisite factual basis for

         its use

         and at the time they used such force, the excess of the force was clearly

         established under both State and Federal laws.

   63.   In committing the acts complained of herein, Defendants acted under color

         of state law to deprive Plaintiff of certain constitutionally protected rights

         under the Fourth and Fourteenth Amendments to the Constitution of the

         United States including, but not limited to the right to be free from

         excessive use of force by persons acting under color of state law.

   64.   As a direct and proximate result of the violation of plaintiff’s constitutional

         rights by the Defendants, Plaintiffs suffered general and special damages

         as alleged in this Complaint and is entitled to relief under 42 U.S.C. §1983.


                                     Page 15 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 16 of 38 PageID 16




   65.   The conduct of MONTIEL was willful, malicious, oppressive and/or

         reckless, and was of such a nature that punitive damages should be

         imposed in an amount commensurate with the wrongful acts alleged

         herein.



                               CAUSES OF ACTION

                   FEDERAL CONSTITUTIONAL CLAIMS

                                  COUNT I
                              42 U.S.C. §1983
EXCESSIVE FORCE IN VIOLATION OF FOURTH AND FOURTEENTH
                             AMENDMENTS
 (Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
SALAYTHIS MELVIN claim against Defendant, DEPUTY JAMES MONTIEL,
                         in his individual capacity)


   66.   COMES NOW, Plaintiff, by and through its undersigned counsel, and sues

         Defendant DEPUTY JAMES MONTIEL, in his individual capacity and in

         support thereof, states as follows:

   67.   Plaintiff realleges the allegations contained in paragraphs 1 through 65, as

         if fully set forth herein.

   68.   SALAYTHIS MELVIN had the right under the United States Constitution

         to be free from the use of excessive force.




                                      Page 16 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 17 of 38 PageID 17




   69.   The actions of Defendant, DEPUTY JAMES MONTIEL amount to

         deliberate indifference to the rights of SALAYTHIS MELVIN to be free

         of excessive force and unreasonable seizures under the Fourth and

         Fourteenth Amendments to the Constitution of the United States.

   70.   Defendant, DEPUTY JAMES MONTIEL shot SALAYTHIS MELVIN in

         the back while he was running in fear for his life and not posing a threat to

         DEPUTY JAMES MONTIEL or any other law enforcement officer or

         citizen.

   71.   Defendant, DEPUTY JAMES MONTIEL, acted with deliberate

         indifference to SALAYTHIS MELVIN’S rights and as a direct and

         proximate result of the violation of his constitutional right to be free from

         the use of excessive force, SALAYTHIS MELVIN was killed and

         Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate

         of SALAYTHIS MELVIN is entitled to relief under 42 U.S.C. §1983.

         This includes but is not limited to loss of his comfort, companionship,

         mental pain and suffering, funeral expenses, the future value of the estate,

         cost, interest and expenses of suit, and any other relief to which the

         Plaintiff may be entitled, and all other damages associated with excessive

         force used against the SALAYTHIS MELVIN.




                                    Page 17 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 18 of 38 PageID 18




   72.     PLAINTIFF has retained the undersigned counsel to bring this action

           under 42 U.S.C. §1983 and is entitled to recover from Defendant,

           DEPUTY JAMES MONTIEL a reasonable fee for said counsel pursuant

           to 42 U.S.C. §1988.

         WHEREFORE, PLAINTIFF, MICHELIN D. MCKEE, as Personal

Representative of the Estate of SALAYTHIS MELVIN prays for damages against

Defendant, DEPUTY JAMES MONTIEL in his individual capacity, and an award

of PLAINTIFF’S attorney’s fees. In addition, Plaintiff requests punitive damages

against Defendant, DEPUTY JAMES MONTIEL, in his individual capacity, for his

conduct, which would deter him from such tortious conduct in the future.

                              COUNT II
     42 U.S.C. § 1983 - FOURTH AMENDMENT AND FOURTEENTH
                             AMENDMENT
  (Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
      SALAYTHIS MELVIN claim against Defendant, DEPUTY MARCUS
                    BULLOCK, in his individual capacity)

   73.     COMES NOW, Plaintiff, by and through its undersigned counsel, and sues

           Defendant DEPUTY MARCUS BULLOCK, in his individual capacity

           and in support thereof, states as follows:

   74.     Plaintiff realleges the allegations contained in paragraphs 1 through 65, as
           if fully set forth herein.

   75.     The conduct of DEPUTY MARCUS BULLOCK violated the U.S.

           Constitution.

                                      Page 18 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 19 of 38 PageID 19




   76.   At all material times, DEPUTY MARCUS BULLOCK was acting under

         the color of state law as an agent and employee of the Orange County

         Sheriff's Office.

   77.   At all material times, DEPUTY MARCUS BULLOCK was acting in the

         course and scope of his duties as an Orange County Sheriff's Deputy at the

         time he stood by while JAMES MONTIEL shot and killed Salaythis

         Melvin.

   78.   At all material times, DEPUTY MARCUS BULLOCK had no reason to

         believe that he or JAMES MONTIEL were in imminent danger or fear of

         imminent bodily harm from Salaythis Melvin who was running away in

         fear and posed no threat.

   79.   Every reasonable officer would have known that using deadly force on a

         person that is not a suspect and is running away and posing no threat of

         harm to anyone constitutes excessive force in violation of the U.S.

         Constitution.

   80.   Every reasonable officer would have known that failing to intervene with

         respect to his fellow officer's use of deadly force on a person running away

         that is not a person of interest and posing no threat of harm to anyone

         violates the U.S. Constitution.




                                     Page 19 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 20 of 38 PageID 20




   81.   DEPUTY MARCUS BULLOCK observed and was in a position to

         intervene to stop DEPUTY JAMES MONTIEL use of excessive and

         unreasonable deadly force against SALAYTHIS MELVIN.

   82.   Every reasonable officer would have known that failing to immediately

         render emergency aid to someone who poses no threat of harm and on

         whom a fellow officer had used lethal force violates the Fourth and

         Fourteenth Amendments of the U.S. Constitution.

   83.   DEPUTY MARCUS BULLOCK 's conduct was objectively unreasonable.

   84.   As a result of DEPUTY MARCUS BULLOCK 's conduct, SALAYTHIS

         MELVIN was shot in the back by DEPUTY JAMES MONTIEL,

         experienced severe pain and suffering and emotional distress, and died.

   85.   As a direct and proximate result of these wrongful acts and omissions,

         SALAYTHIS MELVIN’S next of kin have suffered pecuniary loss,

         including medical and funeral expenses, loss of kinship, aid, counsel,

         guidance, advice, assistance, and protection and support.

   86.   The acts and omissions of DEPUTY MARCUS BULLOCK were

         intentional, wanton, malicious, reckless, oppressive, and/ or showed

         callous indifference to the federally protected rights of SALAYTHIS

         MELVIN.




                                   Page 20 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 21 of 38 PageID 21




   WHEREFORE,         PLAINTIFF,      MICHELIN        D.   MCKEE,       as   Personal

Representative of the Estate of SALAYTHIS MELVIN, demands judgment against

Defendant, DEPUTY MARCUS BULLOCK for compensatory and punitive

damages, costs, disbursements, attorney's fees, interest and for any other relief that

the Court deems fair and just.

                               COUNT III
      42 U.S.C. § 1983 - FOURTH AMENDMENT AND FOURTEENTH
                              AMENDMENT
(Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
SALAYTHIS MELVIN claim against Defendant, DEPUTY ERIC WHEELER, in
his individual capacity)
   87.   COMES NOW, Plaintiff, by and through its undersigned counsel, and sues

         Defendant DEPUTY ERIC WHEELER, in his individual capacity and in

         support thereof, states as follows:

   88.   Plaintiff realleges the allegations contained in paragraphs 1 through 65, as
         if fully set forth herein.

   89.   The conduct of DEPUTY ERIC WHEELER violated the U.S.

         Constitution.

   90.   At all material times, DEPUTY ERIC WHEELER was acting under the

         color of state law as an agent and employee of the Orange County Sheriff's

         Office.




                                     Page 21 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 22 of 38 PageID 22




   91.   At all material times, DEPUTY ERIC WHEELER was acting in the course

         and scope of his duties as an Orange County Sheriff's Deputy at the time

         he stood by while JAMES MONTIEL shot and killed Salaythis Melvin.

   92.   At all material times, DEPUTY ERIC WHEELER had no reason to believe

         that he or JAMES MONTIEL were in imminent danger or fear of imminent

         bodily harm from Salaythis Melvin who was running away in fear and

         posed no threat.

   93.   Every reasonable officer would have known that using deadly force on a

         person that is not a suspect and is running away and posing no threat of

         harm to anyone constitutes excessive force in violation of the U.S.

         Constitution.

   94.   Every reasonable officer would have known that failing to intervene with

         respect to his fellow officer's use of deadly force on a person running away

         that is not a person of interest and posing no threat of harm to anyone

         violates the U.S. Constitution.

   95.   DEPUTY ERIC WHEELER observed and was in a position to intervene

         to stop DEPUTY JAMES MONTIEL use of excessive and unreasonable

         deadly force against SALAYTHIS MELVIN.

   96.   Every reasonable officer would have known that failing to immediately

         render emergency aid to someone who poses no threat of harm and on


                                    Page 22 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 23 of 38 PageID 23




          whom a fellow officer had used lethal force violates the Fourth and

          Fourteenth Amendments of the U.S. Constitution.

   97.    DEPUTY ERIC WHEELER 's conduct was objectively unreasonable.

   98.    As a result of DEPUTY ERIC WHEELER 's conduct, SALAYTHIS

          MELVIN was shot in the back by DEPUTY JAMES MONTIEL,

          experienced severe pain and suffering and emotional distress, and died.

   99.    As a direct and proximate result of these wrongful acts and omissions,

          SALAYTHIS MELVIN’S next of kin have suffered pecuniary loss,

          including medical and funeral expenses, loss of kinship, aid, counsel,

          guidance, advice, assistance, and protection and support.

   100. The acts and omissions of DEPUTY ERIC WHEELER were intentional,

          wanton, malicious, reckless, oppressive, and/ or showed callous

          indifference to the federally protected rights of SALAYTHIS MELVIN.

   WHEREFORE,          PLAINTIFF,      MICHELIN       D.    MCKEE,       as   Personal

Representative of the Estate of SALAYTHIS MELVIN, demands judgment against

Defendant, DEPUTY ERIC WHEELER for compensatory and punitive damages,

costs, disbursements, attorney's fees, interest and for any other relief that the Court

deems fair and just.

                               COUNT IV
      42 U.S.C. § 1983 - FOURTH AMENDMENT AND FOURTEENTH
                              AMENDMENT
                                     Page 23 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 24 of 38 PageID 24




(Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
SALAYTHIS MELVIN claim against Defendant, DEPUTY JOHN DOE I, in his
individual capacity)
   101. COMES NOW, Plaintiff, by and through its undersigned counsel, and sues

         Defendant DEPUTY JOHN DOE I, in his individual capacity and in

         support thereof, states as follows:

   102. Plaintiff realleges the allegations contained in paragraphs 1 through 65, as
        if fully set forth herein.

   103. The conduct of DEPUTY JOHN DOE I violated the U.S. Constitution.

   104. At all material times, DEPUTY JOHN DOE I was acting under the color

         of state law as an agent and employee of the Orange County Sheriff's

         Office.

   105. At all material times, DEPUTY JOHN DOE I was acting in the course and

         scope of his duties as an Orange County Sheriff's Deputy at the time he

         stood by while JAMES MONTIEL shot and killed Salaythis Melvin.

   106. At all material times, DEPUTY JOHN DOE I had no reason to believe that

         he or JAMES MONTIEL were in imminent danger or fear of imminent

         bodily harm from Salaythis Melvin who was running away in fear and

         posed no threat.

   107. Every reasonable officer would have known that using deadly force on a

         person that is not a suspect and is running away and posing no threat of



                                    Page 24 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 25 of 38 PageID 25




         harm to anyone constitutes excessive force in violation of the U.S.

         Constitution.

   108. Every reasonable officer would have known that failing to intervene with

         respect to his fellow officer's use of deadly force on a person running away

         that is not a person of interest and posing no threat of harm to anyone

         violates the U.S. Constitution.

   109. DEPUTY JOHN DOE I observed and was in a position to intervene to stop

         DEPUTY JAMES MONTIEL use of excessive and unreasonable deadly

         force against SALAYTHIS MELVIN.

   110. Every reasonable officer would have known that failing to immediately

         render emergency aid to someone who poses no threat of harm and on

         whom a fellow officer had used lethal force violates the Fourth and

         Fourteenth Amendments of the U.S. Constitution.

   111. DEPUTY JOHN DOE I 's conduct was objectively unreasonable.

   112. As a result of DEPUTY JOHN DOE I 's conduct, SALAYTHIS MELVIN

         was shot in the back by DEPUTY JAMES MONTIEL, experienced severe

         pain and suffering and emotional distress, and died.

   113. As a direct and proximate result of these wrongful acts and omissions,

         SALAYTHIS MELVIN’S next of kin have suffered pecuniary loss,




                                    Page 25 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 26 of 38 PageID 26




          including medical and funeral expenses, loss of kinship, aid, counsel,

          guidance, advice, assistance, and protection and support.

   114. The acts and omissions of DEPUTY JOHN DOE I were intentional,

          wanton, malicious, reckless, oppressive, and/ or showed callous

          indifference to the federally protected rights of SALAYTHIS MELVIN.


   WHEREFORE,         PLAINTIFF,       MICHELIN       D.   MCKEE,       as   Personal

Representative of the Estate of SALAYTHIS MELVIN, demands judgment against

Defendant, DEPUTY JOHN DOE I for compensatory and punitive damages, costs,

disbursements, attorney's fees, interest and for any other relief that the Court deems

fair and just.

                               COUNT V
      42 U.S.C. § 1983 - FOURTH AMENDMENT AND FOURTEENTH
                              AMENDMENT
(Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
SALAYTHIS MELVIN claim against Defendant, DEPUTY JOHN DOE II, in his
individual capacity)
   115. COMES NOW, Plaintiff, by and through its undersigned counsel, and sues

          Defendant DEPUTY JOHN DOE II, in his individual capacity and in

          support thereof, states as follows:

   116. Plaintiff realleges the allegations contained in paragraphs 1 through 65, as
        if fully set forth herein.

   117. The conduct of DEPUTY JOHN DOE II violated the U.S. Constitution.


                                     Page 26 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 27 of 38 PageID 27




   118. At all material times, DEPUTY JOHN DOE II was acting under the color

         of state law as an agent and employee of the Orange County Sheriff's

         Office.

   119. At all material times, DEPUTY JOHN DOE II was acting in the course

         and scope of his duties as an Orange County Sheriff's Deputy at the time

         he stood by while JAMES MONTIEL shot and killed Salaythis Melvin.

   120. At all material times, DEPUTY JOHN DOE II had no reason to believe

         that he or JAMES MONTIEL were in imminent danger or fear of imminent

         bodily harm from Salaythis Melvin who was running away in fear and

         posed no threat.

   121. Every reasonable officer would have known that using deadly force on a

         person that is not a suspect and is running away and posing no threat of

         harm to anyone constitutes excessive force in violation of the U.S.

         Constitution.

   122. Every reasonable officer would have known that failing to intervene with

         respect to his fellow officer's use of deadly force on a person running away

         that is not a person of interest and posing no threat of harm to anyone

         violates the U.S. Constitution.




                                    Page 27 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 28 of 38 PageID 28




   123. DEPUTY JOHN DOE II observed and was in a position to intervene to

        stop DEPUTY JAMES MONTIEL use of excessive and unreasonable

        deadly force against SALAYTHIS MELVIN.

   124. Every reasonable officer would have known that failing to immediately

        render emergency aid to someone who poses no threat of harm and on

        whom a fellow officer had used lethal force violates the Fourth and

        Fourteenth Amendments of the U.S. Constitution.

   125. DEPUTY JOHN DOE II 's conduct was objectively unreasonable.

   126. As a result of DEPUTY JOHN DOE II 's conduct, SALAYTHIS MELVIN

        was shot in the back by DEPUTY JAMES MONTIEL, experienced severe

        pain and suffering and emotional distress, and died.

   127. As a direct and proximate result of these wrongful acts and omissions,

         SALAYTHIS MELVIN’S next of kin have suffered pecuniary loss,

         including medical and funeral expenses, loss of kinship, aid, counsel,

         guidance, advice, assistance, and protection and support.

   128. The acts and omissions of DEPUTY JOHN DOE II were intentional,

         wanton, malicious, reckless, oppressive, and/ or showed callous

         indifference to the federally protected rights of SALAYTHIS MELVIN.


   WHEREFORE,        PLAINTIFF,      MICHELIN       D.   MCKEE,      as   Personal

Representative of the Estate of SALAYTHIS MELVIN, demands judgment against

                                   Page 28 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 29 of 38 PageID 29




Defendant, DEPUTY JOHN DOE II for compensatory and punitive damages, costs,

disbursements, attorney's fees, interest and for any other relief that the Court deems

fair and just.

                                     COUNT VI
        42 U.S.C. § 1983 (Monell) - Deliberate Indifference in Training
  (Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
    SALAYTHIS MELVIN claim against Defendant, JOHN W. MINA, in his
                official capacity as ORANGE COUNTY SHERIFF)


   129. Plaintiff realleges the allegations contained in paragraphs 1 through 65, as

          if fully set forth herein.

   130. The Orange County Sheriff’s Office inadequately trained Deputy James

          Montiel such that he was utterly incapable of performing the job of a

          Sheriff’s Deputy on August 7, 2020, including by gunning down and

          attempting to seize Salaythis Melvin despite the fact that he posed no threat

          to Deputy Montiel, the other Deputies, or anyone else at any time.

   131. The Orange County Sheriff’s Office inadequately trained Marcus Bullock,

          Eric Wheeler, John Doe I, and John Doe II such that they were utterly

          incapable of performing their job as Sheriff’s Deputies on August 7, 2020,

          including by failing to stop James Montiel from seizing and shooting

          Salaythis Melvin in the back when he exhibited no reason to be seized or

          justification for the use of deadly force. Marcus Bullock, Eric Wheeler,

          John Doe I, and John Doe II stood by and did nothing while James Montiel
                                       Page 29 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 30 of 38 PageID 30




         shot and killed Salaythis Melvin despite the fact that he posed no threat to

         James or anyone else at any time.

   132. The Orange County Sheriff's Office has a policy, pattern, and practice of

         inadequately training sheriff’s deputies to perform the job, including by

         inadequately training them on proper use of force. Indeed, the Orange

         County Sheriff's Office's use of force policy did not require Deputy

         Montiel to use other reasonable means of seizure or force. Accordingly,

         the Orange County Sheriff's Office's policy and training calls for deadly

         force on a person running even if they are not a suspect and pose no threat

         of harm to the deputy or anyone else.

   133. The Orange County Sheriff’s Office, under color of law, failed to provide

         adequate training to its officers regarding procedures and methods to avoid

         the infliction of deadly force on a person who is not posing a threat and not

         the subject of their investigation. The procedures and methods as to which

         the Orange County Sheriff’s Office failed to provide adequate training

         include, but are not limited to, the following:

         a. the proper and reasonable procedures for conducting a foot pursuit;

         b. the proper and reasonable procedures to ensure that a supervisor is in

            charge during the execution of a warrant where there are other parties




                                    Page 30 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 31 of 38 PageID 31




           present that are not the target od the warrant to make sure the supervisor

           properly coordinates, manages, and oversees any possible pursuits;

        c. the proper and reasonable procedures for identifying and assessing a

           scene.

        d. prior to restraining and making physical contact with a suspect;

        e. the proper and reasonable procedures to not pursue person that are not

           suspects and are not posing threats who may be in fear because law

           enforcement officers are not immediately identifiable as law

           enforcement officers and prevent causing those persons great bodily

           injury or death;

        f. the proper and reasonable procedures to be followed when approaching

           a person that is not a suspect they believe to be armed;

        g. the proper and reasonable procedures for taking control of an arrest

           scene involving multiple law enforcement officers and ensuring that

           one officer serves as the primary officer or supervisor;

        h. the proper and reasonable procedures to be followed with respect to the

           use of less than lethal force;

        i. the proper and reasonable procedures to be followed with respect to the

           use of lethal force;




                                    Page 31 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 32 of 38 PageID 32




        j. the proper and reasonable procedures for de-escalation prior to the use

           of lethal force including, without limitation, the need to ensure that law

           enforcement officers properly identify themselves when they are

           driving undercover vehicles and there is a high probability that prior to

           exiting this vehicle suspects and non-suspects will not know that law

           enforcement officers are present;

        k. the proper and reasonable procedures to be followed by an officer in

           preparing to fire his or her weapon;

        l. the proper and reasonable procedures to be followed to avoid

           contagious fire;

        m. the proper and reasonable procedures to be followed to ensure that

           medical assistance is provided to a suspect following the use of lethal

           force; and

        n. the proper and reasonable procedures to be followed with respect to the

           use of issued body worn cameras, including, without limitation, when

           they should be worn, activated, and de-activated.

   134. Proper training in one or more of the procedures listed in the above

        paragraph would have prevented the killing of Salaythis Melvin and could,

        and should, have been implemented by the Orange County Sheriff’s




                                   Page 32 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 33 of 38 PageID 33




         Office. James Montiel, Marcus Bullock, Eric Wheeler, John Doe I, and

         John Doe II could, and should, have been trained in those procedures.

   135. These same training failures explain why Deputies Marcus Bullock, Eric

         Wheeler, John Doe I, and John Doe II did nothing to intervene in Montiel's

         use of lethal force when no threat was posed.

   136. The Orange County Sheriffs Office fosters and encourages policy to

         unlawfully detain individuals that are with suspects that have warrants in

         order to question those individuals. With no regard to violating those

         individuals’ constitutionals rights.

   137. The Orange County Sheriff's Office's failure to adequately train in these

         respects constituted a deliberate indifference to the constitutional rights of

         citizens like Salaythis Melvin.

   138. As a result of the Orange County Sheriff's Office's failure to adequately

         train in these respects, Salaythis was shot in the back, suffered severe pain

         and suffering and emotional distress, and died.

   139. The Orange County Sheriffs Office had knowledge of an obvious risk to

         the constitutional rights of persons with whom the Warrants Unit came into

         contact with that is why some of the officers in the unit either did not have

         body cameras or their cameras mysteriously did not capture the footage.




                                     Page 33 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 34 of 38 PageID 34




   140. There have been several deaths caused at the hands of this unit and a lot of

          the incidents have not been captured on the officer’s body worn cameras

          because either they did not have the camera on, or the camera was not

          functioning properly.

   141. As a direct and proximate result of the policies, patterns, practices, and/ or

          customs of the Orange County Sheriff's Office, Salaythis Melvin’s next of

          kin have suffered pecuniary loss, including medical and funeral expenses,

          loss of kinship, aid, counsel, guidance, advice, assistance, and protection

          and support.

   142. The Orange County Sheriff's Office acted under the color of state law to

          deprive Salaythis Melvin of his rights under the U.S. Constitution. As such,

          the Orange County Sheriff's Office has violated 42 U.S.C. § 1983.


   WHEREFORE,         PLAINTIFF,       MICHELIN       D.       MCKEE,   as   Personal

Representative of the Estate of SALAYTHIS MELVIN, demands judgment against

Defendant, JOHN W. MINA, in his official capacity as ORANGE COUNTY

SHERIFF for compensatory damages, costs, disbursements, attorney's fees, interest

and for any other relief that the Court deems fair and just.

                              COUNT VII
                  UNREASONABLE SEARCH AND SEIZURE:
                  CONSPIRACY TO VIOLATE CIVIL RIGHTS


                                     Page 34 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 35 of 38 PageID 35




  (Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
 SALAYTHIS MELVIN claim against Defendant, DEPUTY JAMES MONTIEL
 MARCUS BULLOCK, ERIC WHEELER, JOHN DOE I, AND JOHN DOE II)
   143. Paragraphs 1 through 65 above are realleged and incorporated by reference

         herein.

   144. Defendants, DEPUTY JAMES MONTIEL MARCUS BULLOCK, ERIC

         WHEELER, JOHN DOE I, AND JOHN DOE II combined, conspired,

         confederated, and agreed with each other to violate Plaintiffs' rights to be

         free from unreasonable searches and seizures under the Fourth and

         Fourteenth Amendments to the United States Constitution.

   145. As a direct and proximate results of the Defendants' actions, SALAYTHIS

         MELVIN was shot in the back and experienced severe pain and suffering

         and emotional distress and died.

   146. As a direct and proximate result of these wrongful acts and omissions,

         SALAYTHIS MELVIN’S next of kin have suffered pecuniary loss,

         including medical and funeral expenses, loss of kinship, aid, counsel,

         guidance, advice, assistance, and protection and support.

   147. The acts and omissions of Defendants’ were intentional, wanton,

         malicious, reckless, oppressive, and/ or showed callous indifference to the

         federally protected rights of SALAYTHIS MELVIN.




                                    Page 35 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 36 of 38 PageID 36




      WHEREFORE, PLAINTIFF, MICHELIN D. MCKEE, as Personal

   Representative of the Estate of SALAYTHIS MELVIN, demands judgment

   against Defendants, DEPUTY JAMES MONTIEL MARCUS BULLOCK, ERIC

   WHEELER, JOHN DOE I, AND JOHN DOE II for compensatory and punitive

   damages, costs, disbursements, attorney's fees, interest and for any other relief

   that the Court deems fair and just.

                              STATE LAW CLAIMS


                             COUNT VIII
                              BATTERY
  (Plaintiff, MICHELIN D. MCKEE, as Personal Representative of the Estate of
 SALAYTHIS MELVIN claim against Defendant, DEPUTY JAMES MONTIEL)
   148. Plaintiff realleges the allegations contained in paragraphs 1 through 65, as

         if fully set forth herein.

   149. Defendant, DEPUTY JAMES MONTIEL 's conduct resulted in a harmful

         or offensive contact with SALAYTHIS MELVIN’S person.

   150. Defendant, DEPUTY JAMES MONTIEL 's harmful or offensive contact

         with SALAYTHIS MELVIN was intentional.

   151. Defendant, DEPUTY JAMES MONTIEL's harmful or offensive contact

         with SALAYTHIS MELVIN was unjustified, unpermitted, and made

         without SALAYTHIS MELVIN consent.




                                      Page 36 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 37 of 38 PageID 37




   152. As a result of Defendant, DEPUTY JAMES MONTIEL's harmful or

          offensive contact with SALAYTHIS MELVIN, SALAYTHIS MELVIN

          was shot in the back, experienced severe pain and suffering and emotional

          distress, and died.

   153. As a direct and proximate result of these wrongful acts and omissions,

          SALAYTHIS Melvin’s' next of kin have suffered pecuniary loss, including

          medical and funeral expenses, loss of kinship, aid, counsel, guidance,

          advice, assistance, and protection and support.

   154. The acts and omissions of Defendant, DEPUTY JAMES MONTIEL were

          intentional, wanton, malicious, reckless, oppressive, and/ or showed

          callous indifference to the federally protected rights of SALAYTHIS

          MELVIN.


   WHEREFORE, Plaintiff MICHELIN D. MCKEE, as Personal Representative of

the Estate of SALAYTHIS MELVIN, demands judgment against Defendant,

DEPUTY JAMES MONTIEL for compensatory damages, costs, disbursements,

attorney's fees, interest and for any other relief that the Court deems fair and just.

                           EMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.

Dated this 30th day of June, 2021.


                                      Page 37 of 38
Case 6:21-cv-01085-CEM-EJK Document 1 Filed 06/30/21 Page 38 of 38 PageID 38




                                   Attorney for PLAINTIFF

                                   /s/ Bradley N. Laurent
                                   BRADLEY N. LAURENT, ESQ.
                                   Florida Bar Number: 0010530
                                   8615 Commodity Circle, Unit 6
                                   Orlando, Florida 32819
                                   Telephone: (407) 246-0077
                                   Facsimile: (407) 246-0078
                                   Email: bnl@fighting4ulaw.com
                                   Attorney for PLAINTIFF


                                   /s/ Carlus Haynes
                                   CARLUS HAYNES, ESQ.
                                   Florida Bar Number: 0935611
                                   8615 Commodity Circle, Unit 6
                                   Orlando, Florida 32819
                                   Telephone: (407) 246-0077
                                   Facsimile: (407) 246-0078
                                   Email: champ@fighting4ulaw.com




                                 Page 38 of 38
